         Case 1:17-cr-00201-ABJ Document 561 Filed 03/25/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :          Criminal No. 17-cr-201-1 (ABJ)
                   v.                         :
                                              :
PAUL J. MANAFORT, JR.,                        :
                                              :
                        Defendant.            :


                                 NOTICE OF APPEARANCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and Assistant United States Attorney Deborah Curtis, at telephone

number 202-252-6920, hereby informs the Court that she is entering her appearance as co-

counsel in this matter on behalf of the United States.


                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney
                                              D.C. Bar No. 472845



                                      BY:     /s/ Deborah A. Curtis
                                              DEBORAH A. CURTIS
                                              Assistant United States Attorney
                                              CA Bar No. 172208
                                              U.S. Attorney’s Office
                                              555 4th Street, NW
                                              Washington, D.C. 20530
                                              (202) 252-6920
                                              deborah.curtis@usdoj.gov
